Case: 3:20-cr-00012-wmc Document #: 77 Filed: 03/05/21 Page 1 of 1

® AO 245A (Rev. 12/03) Judgment of Acquittal

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WISCONSIN

 

 

UNITED STATES OF AMERICA
JUDGMENT OF ACQUITTAL
V.

FREDERICK D. JACKSON
CASE NUMBER; 20-CR-12-WMC-1

The Defendant was found not guilty. IT IS ORDERED that the Defendant is acquitted, discharged,
and any bond exonerated.

     
 

 

 

 

ature of Judge
illidm M. Conley ff District Judge
Nanté of Judge Title of Judge

March, ADA Nan peo cunt. Mod. 2,302

Date

 
